Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 1 of 17




                   Exhibit D




                               4
           Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 2 of 17




    tpst
    vise%
             MyDPSCareer




2017 Mid-Year Performance Review
Review Period 1/1/2017 - 6/11/2017




 00 REVIEWER
 ci Eric Blackwood (Manager)




Justin Whitehead
Marketing Media Manager
Position




    CONFIDENTIAL                                                       DPS001557
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 3 of 17

                                                         49k
                                                               MyDPSCareer




ACTION Behaviors

  Rating Scale


   Rating                                  Description
  Area of Development (Comments            Area of Development (Comments Required)
  Required)
  Effective                                Effective
  Strength                                 Strength


  A - Accountable: Say what you're going to do and do what you say.
    • Think and act breakthrough.
     •   Know where the buck stops.
     •   Own your agenda and results.
     •   Grow people and improve processes through stretching goals.


   Reviewer                                  Rating
  Justin Whitehead (Self)                   Strength
  Eric Blackwood (Manager)                  Strength


  C - Customer Centric: Focus on customers' and consumers' needs.
    • Know who your customer is and what their needs are.
     •   Reduce non‐value added work and process lead time.
     •   Provide creative, practical solutions.


   Reviewer                                  Rating
  Justin Whitehead (Self)                   Strength
  Eric Blackwood (Manager)                  Strength


  T - Transparent and Honest: Share knowledge and information; no hidden agendas.
         Create an environment of trust.
         Have a fact base and bring solutions to discussions.
         Openly share data and information.
         Admit mistakes.
         Have a "no surprises" mindset.




2017 Mid-Year Performance Review
                                                                                           Page | 2 of 14
Justin Whitehead
         CONFIDENTIAL                                                                DPS001558
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 4 of 17

                                                         49k
                                                               MyDPSCareer




   Reviewer                                  Rating
  Justin Whitehead (Self)                    Effective
  Eric Blackwood (Manager)                   Effective


  I - Inspect What We Expect: Define your expectations; inspect progress and results.
      • Don't assume; monitor expected results with daily visual management.
     • Reduce complexity in whatever you do.
     • Strive for perfection through RCI.
     • Build quality into and mistake‐proof every process.
     • Grow your people through constructive feedback.


   Reviewer                                  Rating
  Justin Whitehead (Self)                    Effective
  Eric Blackwood (Manager)                   Effective


  O - Own the Decision: Boldly and courageously make decisions with facts and input.
        Determine root causes of issues and learn from them.
        Avoid analysis paralysis; have the courage to act.
        Think commercially and act locally.
        Commit to and execute fact‐based decisions.


   Reviewer                                  Rating
  Justin Whitehead (Self)                    Strength
  Eric Blackwood (Manager)                   Effective


  N - No Blame Fixing: The solution begins with me.
       Focus first on fixing the problem.
        Establish the facts before acting.
        Address the root cause, not the symptoms.
        Resolve challenges collaboratively.


   Reviewer                                  Rating
  Justin Whitehead (Self)                    Strength
  Eric Blackwood (Manager)                   Effective


  Comments about Action Behaviors may be entered here. Comments are required for Action
  Behaviors rated Area of Development.


2017 Mid-Year Performance Review
                                                                                         Page | 3 of 14
Justin Whitehead
        CONFIDENTIAL                                                               DPS001559
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 5 of 17

                                                            49k
                                                                  MyDPSCareer




   Comments
  Justin Whitehead (Self):
  Accountable

  Justin has effectively run point on Media for Mott's, Schweppes and local CSDs and is a trusted resource for Brand, Sales,
  and other cross‐functional teams. He developed and lead Media sections for 2018 Briefings with Initiative to guide
  planning for next year.

  2016‐17 Local Media ROI improved under his stewardship, with an 30% improvement in Local Digital MROI vs. prior year
  ﴾$.48 vs. $.37﴿. He worked with Centro to reduce CPM's on 2017 campaigns to further improve MROI on future reports, and
  has partnered with MFA to report local results on Pandora and Music Audience Exchange in 2017.

  After a year of observing DPSG's Local Media process in action, Justin has taken steps to improve and streamline the
  process for 2018. Progress in this area has already been made as of mid July as partnerships with iHeartMedia and an
  Outdoor buying group are in the final stages. For Digital, Justin needs to finalize which partnerships will be leveraged to
  achieve evolved local objectives in 2018.

  Customer‐Centric

  Justin presented Local Media and Digital best practices to the CASO Sales team in February, 2017, and also lead two Audio
  Lunch and Learns for the Marketing team and leadership. He has been an advocate for Digital Media to Local RSM's and
  key bottlers and has worked with Digital Media partners to develop solutions for leveraging local digital media for
  retailers.

  Justin has also run point on incremental local campaigns for Sunkist and Schweppes, working closely with Shopper and
  National Accounts teams to develop plans that satisfied retailer objectives.

  From a process perspective, he has faced challenges incorporating the new Media Ocean buying software into the overall
  media process, but has worked closely with the Local Buyers and CTA to ensure that necessary tasks are achieved and
  needs are met. He will continue to work with CTA to solve billing process issues that Media Ocean has not streamlined
  effectively.

  Transparent and Honest

  Justin meets weekly with his Media Director and keeps him informed of projects, progress and any issues that arise. He
  also meets on a weekly basis with Mott's and Schweppes Content and Brand teams, as well as the Dr Pepper Activation
  team for local campaigns.

  To improve collaboration between Local Buyers and the Associate Manager of Investment & Analytics, he set up weekly
  collaboration meetings which have lead to better communication and knowledge sharing. This has been especially helpful
  on issues with Media Ocean where the team can share tips and steps to complete certain processes in that system.

  Inspect What You Expect

  Justin has focused heavily on process with respect to Local Media, and has identified additional opportunities to streamline
  planning/buying/billing processes moving into 2018. He has collaborated closely with the Local Media team to identify
  those opportunities and solutions, and has received positive feedback from that team on his approach to helping them
  focus on more strategic aspects of planning moving forward.

  He has presented MCA and PCA reports to brand teams and worked with the Dr Pepper Analytics Manager to develop a
  measurement plan for the Pick Your Pepper local campaign. His direct report continues to grow in her position and has
  become more versed in a variety of Local tactics. She has also developed great rapport with her RSM's as Justin has given

2017 Mid-Year Performance Review
                                                                                                                         Page | 4 of 14
Justin Whitehead
         CONFIDENTIAL                                                                                         DPS001560
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 6 of 17

                                                            49k
                                                                  MyDPSCareer




  her the freedom to lead the media strategy in her markets.

  One learning opportunity for Justin was that the Mott's for Tots PCA was sent out via email vs. presented in person, an
  approach that was aligned upon with the Brand Director due to difficult schedules and the fact that Baby Center was seen
  as an effective partner. However, when Mott's for Tots sales struggled later in the year, Brand re‐evaluated the PCA and
  found some concerning results that had not been expressly addressed previously. Moving forward, all Analyses should be
  presented in person and results should be thoroughly discussed so Media and Brand/Content are in agreement on the
  implications and next steps.

  Own the Decision

  Justin lead 2017 media strategy development for Mott's and Schweppes Sparkling Water national media plans and the
  overall approach to Local CSD campaigns. He has worked with Brand, Content and Agency teams to adjust plans on an
  ongoing basis based on performance or other needs ﴾such as Mott's Q4 cuts.﴿ He worked with Centro to optimize
  targeting strategy to reach a more efficient CPM and improve MROI while still driving impact.

  For the remainder of the year, Justin will be tasked with ensuring 2018 plans are developed on time and that local process
  changes do not hinder productivity.

  No Blame Fixing

  Justin is solutions oriented and avoids panic or frustration in the face of challenges. He worked with the Media Ocean
  account team to improve the buying software's functionality for relevant DPSG needs and worked with CTA and the local
  buyers to adjust processes as needed to align with Media Ocean functionality. His positive approach to challenges with the
  current Local media process help to minimize frustration from the buying team, and he has provided coaching to buyers in
  situations where delicate communication was needed.

  An example of this was when the VP of CASO Sales began challenging the strategy behind some of the local buys based on
  which retailers were being leveraged, Justin met with him several times to educate him on Local strategy and developed
  additional media reference materials for RSM's to ensure everyone was on the same page.

  Eric Blackwood (Manager):
  From an ACTION behavior standpoint. I see both Accountability and Customer Centricity as strengths of his. He truly
  focuses on ensuring that he is delivering the best product possible. Teams truly enjoy working with him and he
  understands who is multiple customers are on any project. Justin looks to build and customize thinking to the customer,
  whether that be a bottler, a brand team, or even his own team.



  For opportunities, we will look for Justin to focus in 2H of 2017 on owning the decision primarily. As part of this, making
  the decision and moving forward in a timely manner. Additionally, communicating and aligning decisions appropriately.




2017 Mid-Year Performance Review
                                                                                                                          Page | 5 of 14
Justin Whitehead
        CONFIDENTIAL                                                                                           DPS001561
                  Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 7 of 17

                                                                49k
                                                                      MyDPSCareer




Rate Goals

  Rating Scale


   Rating                                         Description
  Too New To Rate                             New Hire - The individual has been with the company for less than 3 months.
  Unsatisfactory Performance                  The individual's performance was consistently below expectations in the key
                                              areas of responsibility. The most critical goals were not achieved and/or the
                                              ACTION behaviors have not been effectively demonstrated. A Performance
                                              Improvement Plan (PIP) focused on short term objectives and goals, including
                                              detailed timelines, will be outlined to measure expected progress.
  Missed Certain Goals                        The individual's performance was acceptable in working towards the achievement
                                              of most key objectives while positively demonstrating our ACTION behaviors.
                                              Plans should be discussed and implemented to improve on current or future
                                              performance gaps against key objectives and goals.
  Met Goals                                   The individual's performance consistently met and even at times exceeded
                                              expectations in achieving key objectives and goals through the positive
                                              demonstration of our ACTION behaviors.
  Exceeded Goals                              The individual's performance consistently exceeded expectations due to their
                                              exceptionally high quality of work performed in all areas of responsibility. The
                                              ACTION behaviors were also consistently role modeled in support of exceeding
                                              their objectives and goals.


  2017 Company Goal: DPS in ACTION

  Continue to drive DPS in ACTION behaviors by maintaining a Level 4 in Visual Management and improving Voice of Customer
  by at least 2 levels from your current score.

  Start Date                                 Due Date                                   Status
  1/1/2017                                   12/31/2017                                 On Track

  Progress
                                       0%

   Reviewer                                        Rating
  Justin Whitehead (Self)                          Missed Certain Goals
  Eric Blackwood (Manager)                         Met Goals


  Analytics – 10%

    •   Deliver 48‐hour, one‐week, mid‐campaign and final program report on all applicable tent‐pole programs for Mott’s,
        Schweppes, and Local Media campaigns
    •   Create consistent delivery and tracking method across media planning and align with campaign managers.




2017 Mid-Year Performance Review
                                                                                                                          Page | 6 of 14
Justin Whitehead
         CONFIDENTIAL                                                                                          DPS001562
                  Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 8 of 17

                                                             49k,
                                                                    MyDPSCareer




  Start Date                                 Due Date                                  Status
  1/1/2017                                   12/31/2017                                On Track

  Progress
                                       0%

   Reviewer                                     Rating
  Justin Whitehead (Self)                       Missed Certain Goals
  Eric Blackwood (Manager)                      Missed Certain Goals


  Budget Management – 5%

    •   Manage all brand media dollars across national with less than 2% variance and local at less than 5% variance
    •   Work with Finance and Budget Manager to ensure local budgets are up to date and in line with Brand Team and Media
        Agency expectations.

  Start Date                                 Due Date                                  Status
  1/1/2017                                   12/31/2017                                On Track

  Progress
                                       0%

   Reviewer                                     Rating
  Justin Whitehead (Self)                       Missed Certain Goals
  Eric Blackwood (Manager)                      Met Goals


  Execution Excellence – 25%

    •   Serve as day to day lead for Initiative, Pandora, and Centro.
    •   Lead media plan execution and stewardship for assigned brands including, but not limited to: implementation,
        communication of plans to Brand/Content/Insights/Media team, provide launch updates and Mid/Post campaign
        analyses, lead and manage integrated content status meetings.
        Ensure flawless execution of 2017 Media plans for Local, Mott’s, and Schweppes.
        Deliver 2018 national and local media plans for assigned brands according to their individual calendars.
        Where possible, deliver majority of Local buys by EOY.

  Start Date                                 Due Date                                  Status
  1/1/2017                                   12/31/2017                                On Track

  Progress
                                       0%

   Reviewer                                     Rating
  Justin Whitehead (Self)                       Missed Certain Goals
  Eric Blackwood (Manager)                      Missed Certain Goals


2017 Mid-Year Performance Review
                                                                                                                       Page | 7 of 14
Justin Whitehead
         CONFIDENTIAL                                                                                        DPS001563
                  Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 9 of 17

                                                             49k
                                                                   MyDPSCareer




  Local Media Ambassadorship – 10%

    • Regularly communicate with Dr Pepper Brand, Activation and Content teams to ensure confidence in Local Media
        strategy and execution
    •   Work with MROI team to ensure comprehensive Local Media data input to MFA and improve Local Media MROI vs.
        2017.
        Maintain positive relationships with Sales team and provide resources and guidance on Local Media
        Develop materials that can be shared with RSM’s to educate bottlers on National Media plans and trends in media
        Lead Audio Lunch & Learn for Marketing team in Feb.

  Start Date                                 Due Date                                 Status
  1/1/2017                                   12/31/2017                               On Track

  Progress
                                       0%

   Reviewer                                     Rating
  Justin Whitehead (Self)                       Missed Certain Goals
  Eric Blackwood (Manager)                      Missed Certain Goals


  People Coaching – 20%


        Complete all HR processes in a timely manner
        Ensure strong development plans for direct report
        Optimize individual workloads of Local Buyers with regard to brand and market responsibilities
        Motivate, inspire, engage team of Local Buyers, especially direct report
        Foster positive attitude toward local media process and ensure opportunities to learn and grow

  Start Date                                 Due Date                                 Status
  1/1/2017                                   12/31/2017                               On Track

  Progress
                                       0%

   Reviewer                                     Rating
  Justin Whitehead (Self)                       Missed Certain Goals
  Eric Blackwood (Manager)                      Missed Certain Goals


  Strategy Development and Planning – 20%

    •   Engage in the commercial process to align media goals against CCS objectives for Mott’s, Schweppes and DP Local
    •   Work with Initiative on tactical development of 2018 media plans for Mott’s and Schweppes SW. Finalize all planning
        and investment media phases by 12/1.
    • Update Local Media strategy to ensure optimal media mix and market allocations based on current learnings and


2017 Mid-Year Performance Review
                                                                                                                       Page | 8 of 14
Justin Whitehead
         CONFIDENTIAL                                                                                       DPS001564
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 10 of 17

                                                           49k,
                                                                  MyDPSCareer




        market dynamics in 2018
    •   Optimize 2018 Local Media planning process based on learnings and opportunities from 2017 Planning and Buying
        Process, Media Ocean, etc.
    •   Align 2018 Local Planning process with National timeline to complete buys and communicate to RSM’s by EOY.

  Start Date                               Due Date                                  Status
  1/1/2017                                 12/31/2017                                On Track

  Progress
                                     0%

   Reviewer                                   Rating
  Justin Whitehead (Self)                     Missed Certain Goals
  Eric Blackwood (Manager)                    Missed Certain Goals


  Volume/Business Results – 10%

  Work with brand team objectives to deliver AOP across my assigned priority brands on a local level: Dr Pepper, Mott's,
  Schweppes SW

  Start Date                               Due Date                                  Status
  1/1/2017                                 12/31/2017                                On Track

  Progress
                                     0%

   Reviewer                                   Rating
  Justin Whitehead (Self)                     Missed Certain Goals
  Eric Blackwood (Manager)                    Met Goals




2017 Mid-Year Performance Review
                                                                                                                      Page | 9 of 14
Justin Whitehead
         CONFIDENTIAL                                                                                      DPS001565
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 11 of 17

                                                            49k
                                                                  MyDPSCareer




Final Rating and Comments

  Rating Scale


   Rating                                    Description
  Too New To Rate                            New Hire - The individual has been with the company for less than 3 months.
  Unsatisfactory Performance                 The individual's performance was consistently below expectations in the key
                                             areas of responsibility. The most critical goals were not achieved and/or the
                                             ACTION behaviors have not been effectively demonstrated. A Performance
                                             Improvement Plan (PIP) focused on short term objectives and goals, including
                                             detailed timelines, will be outlined to measure expected progress.
  Missed Certain Goals                       The individual's performance was acceptable in working towards the achievement
                                             of most key objectives while positively demonstrating our ACTION behaviors.
                                             Plans should be discussed and implemented to improve on current or future
                                             performance gaps against key objectives and goals.
  Met Goals                                  The individual's performance consistently met and even at times exceeded
                                             expectations in achieving key objectives and goals through the positive
                                             demonstration of our ACTION behaviors.
  Exceeded Goals                             The individual's performance consistently exceeded expectations due to their
                                             exceptionally high quality of work performed in all areas of responsibility. The
                                             ACTION behaviors were also consistently role modeled in support of exceeding
                                             their objectives and goals.


  Overall Rating


   Reviewer                                    Rating
  Justin Whitehead (Self)                      Missed Certain Goals
  Eric Blackwood (Manager)                     Missed Certain Goals

   Comments
  Justin Whitehead (Self):
  Justin recently completed one year of employment with DPSG and has taken greater control of his objectives in 2017. He
  launched Local plans for Dr Pepper and Schweppes and has optimized campaigns to achieve better efficiency and impact.
   He also launched national plans for Schweppes and Mott's in May and has provided ongoing support for the Brand teams,
  including the onboarding of a new Brand Manager and Content Manager on the Mott's team. He has developed strong
  working relationships with his Brand partners, and he continues to work closely with the Media agency to monitor and
  optimize Mott's and SSW plans and drive strategic thinking for future campaigns.

  He has gained visibility in the company with presentations to Marketing and Sales teams, and has become a trusted
  resource for media knowledge and consultation. His Audio Lunch and Learn was received positively and lead to a follow‐
  up meeting for several VPs and Directors. He also has helped educate Sales teams on Media and tagging opportunities by
  presenting at the CASO team off site in February and providing several reference resources and reading materials for
  RSMs.

  His success in 2017 will be tied to his ability to establish strong Local Media vendor partnerships that produce impactful


2017 Mid-Year Performance Review
                                                                                                                        Page | 10 of 14
Justin Whitehead
          CONFIDENTIAL                                                                                        DPS001566
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 12 of 17

                                                              49k
                                                                    MyDPSCareer




  media campaigns which both improve MROI and streamline the DPSG Local Media process. He will also be tasked with
  ensuring that National and Local campaigns for 2017 are successful through completion, and that 2018 plans are delivered
  in full by the end of the year.

  Eric Blackwood (Manager):
  Justin is off to a good start to his career here at DPSG. He has been here for 1 year and during that time has been able to
  learn and understand the processes from both a local and national media standpoint. He has challenged our organization
  to find new ways to progress our media and sought to challenge our typical conventions. Justin has received credit within
  the organization for his collaborative approach to his work and has quick ingratiated himself within the Mott’s and
  Schweppes brand teams. On the local side, Justin has sought to educate the organization and optimize the processes
  around local media. As we move into the 2H of 2017 we will challenge Justin to grow himself further as a leader within the
  marketing organization. We will ask him to focus on executing the strong thinking that he has begun. Further, we will ask
  him to think through how his work is communicated to the organization.

  Strengths:

  A collaborative approach is one of the areas that Justin gets significant credit for since beginning his work at DPSG. Justin
  has the respect of both the brand team as well as the local team. He seeks a collaborative thoughtful approach to projects
  and seeks to understand the root of challenges. This was apparent this year in his desire to walk through and consider
  revamping the local media process. Teams appreciate both the expertise he brings but also the fact that he is willing to
  take the time to explain complex issues. From his 360 feedback: “Justin has been a good teammate on the Mott's
  business. He is open to helping the team out when requests are asked of us ﴾a 'why digital' sales story for example﴿ and
  was a good partner in the 2018 media briefing process. Justin has a good attitude and is someone you truly enjoy working
  with.” Additionally, “Justin is always engaged in discussions with me and is easy to work with. We are always able to put our
  heads together on campaigns and find positive and constructive solutions on the smaller brands. If I ever need help with
  things like creative, partner feedback, or overall media plan questions, Justin is always very responsive and helpful.”


  Thought Leadership. I appreciate that Justin does not accept good enough in his thinking. He is constantly focused on
  how we make things better. He challenged conventions on MFA and dug in deep to understand where we could improve
  local results. As a result of this way of thinking, we were able to show a significant impact of local digital for the first time
  on CSDs this year. It is very easy for us to think that we should continue doing local media in the same way year over year.
  Justin has been unwilling to accept that and is looking to make a massive impact. From his 360 feedback: “Justin is a great
  asset to the local media team. He has done a good job of seeing the opportunity areas on the local media processes and
  finding ways to improve it. He is a good strategic thinker and is not afraid to think outside the box.”



  Opportunities:

  Influence and Framing. Justin effectively communicates within his working structure. The opportunity for Justin is to think
  about how he communicates his thinking to the larger marketing organization. To make real meaningful changes, it is
  important to influence leadership to what we are trying to do. I want Justin to think about how he becomes a great
  champion for his ideas. For any of his thinking to truly be implemented, media and marketing leadership will need to be
  brought along on his thinking. A significant part of this will be how he frames his thinking. In 2H of 2017 we will put an
  emphasis on framing his ideas. This will help work closer with the Dr Pepper brand team on local as well as his national
  teams with Mott’s and Schweppes ideas. From his 360 feedback: “As far as developmental opportunities‐ I think proactive
  communication could be improved overall so that media is not operating in a silo and that necessary stakeholders know

2017 Mid-Year Performance Review
                                                                                                                             Page | 11 of 14
Justin Whitehead
        CONFIDENTIAL                                                                                               DPS001567
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 13 of 17

                                                             49k
                                                                   MyDPSCareer




  what's going on with in‐market dates/delays, timelines, budgets, etc. I've seen a little bit more of an effort on this but would
  like to see even more. Opportunistically, I think there could be an opportunity for him to keep me posted on trends in
  media that may impact future plans ﴾emerging ideas, etc﴿.”



  Speed of Change. We would like to see Justin move faster with some of the executional elements of his thinking. He has
  shown good thinking but I want him to move quicker to truly impact plans and upcoming results. A portion of this is comes
  down to not knowing where to go next and requiring support and coaching. A second portion of this is for him to utilize
  and trust his intuition in a broader way. Much of this will come with time for Justin, but it will be a focus of 2H of 2017 for
  him as we push to finalize media planning.




2017 Mid-Year Performance Review
                                                                                                                           Page | 12 of 14
Justin Whitehead
        CONFIDENTIAL                                                                                             DPS001568
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 14 of 17

                                               49k
                                                     MyDPSCareer




Summary

  Overall Rating

                                   2017 Mid-Year Performance Review
                                            Justin Whitehead

                                   Missed Certain Goals




2017 Mid-Year Performance Review
                                                                                     Page | 13 of 14
Justin Whitehead
        CONFIDENTIAL                                                         DPS001569
                 Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 15 of 17

                                             49k
                                                   MyDPSCareer




Mid-Year Manager Signature


  X Eric Blackwood
  Manager

  8/9/2017
  Date




2017 Mid-Year Performance Review
                                                                                     Page | 14 of 14
Justin Whitehead
         CONFIDENTIAL                                                        DPS001570
       Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 16 of 17



Allison Kapp

Allison Kapp I have enjoyed working with Justin thus far. He is timely and keeps on top of things. He is
also very reliable with responding to questions and obtaining requested information from our media
partners. He manages to juggle a lot of details and keeps things straight pretty well! He is easy to work
with and informal in nature. As far as developmental opportunities- I think proactive communication
could be improved overall so that media is not operating in a silo and that necessary stakeholders know
what's going on with in-market dates/delays, timelines, budgets, etc. I've seen a little bit more of an
effort on this but would like to see even more. Opportunistically, I think there could be an opportunity
for him to keep me posted on trends in media that may impact future plans (emerging ideas, etc).

7/26/2017 5:00 PM - Shared with: Only me

Christina Brand

Christina Brand Justin has been a good teammate on the Mott's business. He is open to helping the
team out when requests are asked of us (a 'why digital' sales story for example) and was a good partner
in the 2018 media briefing process. Justin has a good attitude and is someone you truly enjoy working
with.

8/1/2017 9:44 AM - Shared with: Only me

Lindsey Shurtleff

Lindsey Shurtleff •     He takes the feedback that I have given into great consideration •       I’ve
been pleasantly surprised with how quickly he has learned the ins and outs of the local media landscape
•       He is excited about attending local media meetings (ie. 7UP and Squirt Brand meetings) •
        He should continue to visit local markets, and present local media plans to our key stakeholders
•       He should continue to learn about local media and how he can impact our key stakeholders •
        He should continue to present in front of the larger marketing department, and continue to get
more comfortable

8/1/2017 12:26 PM - Shared with: Only me

Kelly Stephenson

Kelly Stephenson Justin is a great partner. I always appreciate that he is willing to do what is needed to
get the job done. If he doesn't have the answers, he goes and gets them. His even-kill manner make him
easy to work with and when he has a contrary opinion it doesn't come across offensive or combative. In
addition he is pretty good about sticking to the facts and not letting emotion get in the way. One
example is when we were planning for the 2018 media briefing. Due to the very small budgets on one of
our brands, there were differing views on how to tackle the media. We could maintain what we were
currently doing or narrow our focus. Justin pointed out the pros and cons of both methods and helped
the team gain greater clarity on how to focus our media dollars to the agency could deliver back the best
plan. Justin is good in managing media relationships. He helped the brand plan a pretty large media
partnership with Meredith. The partnership include creating a lot of custom content. I was new to my
role and we just hired a content manager the week prior to the first shoot. Justin attended the first
shoot to help manage relationship, help the brand feel comfortable, and ensure the media partner was




CONFIDENTIAL                                                                                DPS001571
       Case 1:18-cv-00567-PKC Document 53-4 Filed 06/11/19 Page 17 of 17



delivering on their portion of the contract. This helped the content manger get off to a good start and
built a good relationship and set expectations with the media partner for similar content development.

8/4/2017 9:02 AM - Shared with: Only me

Brit Sundberg

Brit Sundberg Among the 3 media managers, my interaction with Justin has been a little lighter. That
said, he has been a strong partner and is always very responsive and helpful. Justin is always engaged in
discussions with me and is easy to work with. We are always able to put our heads together on
campaigns and find positive and constructive solutions on the smaller brands. If I ever need help with
things like creative, partner feedback, or overall media plan questions, Justin is always very responsive
and helpful.

8/4/2017 10:06 AM - Shared with: Only me

Deanna Alonso

Deanna Alonso Justin is a great asset to the local media team. He has done a good job of seeing the
opportunity areas on the local media processes and finding ways to improve it. He is a good strategic
thinker and is not afraid to think outside the box. Also, Justin is a good manager and always makes time
to stop by my desk and check on me. He is also good at seeking the local team's opinion to make sure
we are all on the same page. An opportunity area for Justin is to make sure he is communicating things
that are beneficial to the rest of the team. For example, keeping the team updated on meetings he
might have had that important information was discussed, or making sure the team is copied on
emails/invites.

8/5/2017 8:39 AM - Shared with: Only me

Amelia Collins

Amelia Collins Justin has done a great job of continuing to bring new thought leadership to local media. I
truly believe that his ideas can help reduce time spent on administrative duties such as invoicing if we
are able to implement across the majority of our partners/bottlers. An opportunity area for Justin is to
continue to work closely with content to ensure that that we have local creative in time for campaigns
to launch– local is often an after thought and we are jumping through hoops to get what we need 2-3
weeks prior to a launch date (which is a tight turnaround in some cases for retailer approvals).




CONFIDENTIAL                                                                                DPS001572
